UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4914


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAMON LESHAWN COLE, a/k/a Damon Lashawn Cole, a/k/a Calvin
Scott,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00104-NCT-1)


Submitted:   May 29, 2015                    Decided:    June 11, 2015


Before MOTZ and    GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Sandra J.
Hairston, First Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damon         Leshawn           Cole    pleaded       guilty      to    possession      of    a

firearm        in     furtherance            of   a       drug    trafficking        offense,      in

violation       of        18    U.S.C.       § 924(c)      (2012).          The    district   court

sentenced Cole to 60 months of imprisonment followed by five

years    of     supervised             release     and     Cole       now   appeals.        For    the

reasons that follow, we affirm.

      On appeal, Cole argues that the district court failed to

adequately explain the five-year period of supervised release

and     that        the        term    of    supervised          release      is    substantively

unreasonable.             We review a sentence for reasonableness, applying

an abuse of discretion standard.                             Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir. 2009).                         In so doing, we first examine the

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

[18   U.S.C.]         § 3553(a)          [(2012)]         factors,      selecting       a   sentence

based    on     clearly           erroneous       facts,         or    failing     to   adequately

explain the chosen sentence . . . .”                             Gall, 552 U.S. at 51.              We

then “‘consider[] the substantive reasonableness of the sentence

imposed.’”           United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008) (quoting Gall, 552 U.S. at 51).                             If the sentence is within

the Guidelines range, we apply a presumption of reasonableness.

                                                      2
Rita v. United States, 551 U.S. 338, 346-59 (2007) (upholding

presumption of reasonableness for within-Guidelines sentence).

       In sentencing a defendant, a district court must conduct an

“individualized         assessment”     of       the    particular         facts    of   every

sentence, whether the court imposes a sentence above, below, or

within the Guidelines range.                United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009).              With respect to the adequacy of the

explanation, as Cole failed to request a sentence or period of

supervised release other than that imposed, we review this issue

for plain error.          See United States v. Lynn, 592 F.3d 572, 578

(4th Cir. 2010).          “To prevail, [Cole] must show that an error

(1)    was     made,    (2)   is    plain     (i.e.,      clear       or    obvious),         and

(3) affects substantial rights.”                   United States v. Lemon, 777

F.3d    170,    172    (4th   Cir.    2015)      (internal          quotation      marks      and

citation omitted).            Even if Cole makes this showing, we “may

exercise       [our]    discretion     to     correct         the    error       only    if    it

seriously affects the fairness, integrity or public reputation

of     judicial       proceedings.”          Id.       (internal        quotation        marks

omitted).

       We have thoroughly reviewed the record and the relevant

legal     authorities         and    conclude          that    Cole        has     failed     to

demonstrate that the district court plainly erred in imposing

the period of supervised release.                  We further conclude that Cole



                                             3
has failed to overcome the presumption of reasonableness applied

to his within-Guidelines sentence and supervised release period.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     4